WOODS, Circuit Judge
(dissenting). The seriousness of the issues to a large class of unintelligent laborers seems to justify a statement of the reasoning on which I think it clear the judgment of the District Court should be affirmed.
The defendant J. G. Taylor, a farmer, and loor Hayes, a magistrate, were indicted jointly for conspiracy under section 37 of the Criminal Code, and separately for violation of section 269 relating to peonage. The cases were tried together by consent, and there was a general *331verdict of guilty. The evidence and the course of the trial are thus set out in the record:
Willie Cook, a young man of 22 years of age, and just married, made tlie following written agreement with tlie defendant J. G. Taylor:
“ "State of South Carolina, Lexington County.
“‘Tilia agreement witnessed: That Win. Cook binds and obligates himself to labor during the year 1916, beginning January 1st, 1910, and to labor continuously until December -Hist, 1916, upon the farm and elsewhere as may he directed, for and under and by the direction of J. G. Taylor. To do and per-forin all labor wherever ordered of whatever kind so instructed, by the said. J. G. Taylor to do. And in consideration of such services given, the said .1. G. Taylor shall pay to the said Wm. Cook ten and no/10o dollars each month, o£ the twelve mouths.
“ ‘This done and witnesseth this December 27, 1915.
“ ‘William Cook,
'“J. G. Taylor.
“‘Witness: Matthew Taylor,
“ ‘F. 1Í. Hendrix.’
“Afier his marriage he moved to a house on the plantation of J. G. Taylor, which was furnished him by Taylor for himself and his wife to live in. Jlo lived on the placo and worked for Taylor, under Taylor’s commands, from about the 1st of January, 1916, to the 26 or the 28 February, 1916, when, without saying anything to Taylor, his wife and himself left the house and walked to his father-in-law’s, one J. C. Mack, about twelve miles away. Cook stated' that up to the time of liis leaving he had worked for Taylor voluntarily. lie talked the matter over with his fother-in-law, and a day or so after-wards his father-in-law and himself came together to see Taylor to ask Taylor to let Cook off from any fwther working on his contract, it being stated to Taylor that Cook found it impossible to support himself and his wife upon the agreed payment to be made to him under the terms of the contract. At this conference Taylor positively declined to release Cook, warned Cook that if he did not voluntarily perform his work under the contract he would bo compelled to, but finally said that he would release him, provided he (Taylor) was paid up all that Cook owed him, together with $25 additional for damages. According to the testimony, Taylor had, prior to Cook’s making the contract for services, loaned Cook some $13 (but wholly independent of the contract), Cook stating that he desired it in older to get married. Cook and his father-in-law, Mack, then returned to the latter’s house, Cook refusing to return to Taylor’s for work, and subsequently they received a letter from the defendant loor Hayes, who was a magistrate, to the effect that he was about to institute a prosecution against Cook for failing to work under his contract, and wanted a day for trial fixed. Cook and his father-in-law, Mack, then went to see Hayes, the magistrate, who, however, refused to do otherwise than say that if they wanted to settle the matter they must fix it up with Taylor; ,fhat he had nothing to do with it, and that if Taylor required him he must proceed with the prosecution, but that they must fix it up with Taylor, in accordance with this, Mack and Cook again went to see Taylor, and had a conversation with Taylor in which Taylor refused to allow Cook to stop working for him, and said that unless Cook returned and went on with his work for Taylor he would prosecute him, and put him on the chain gang; that he either should work for Taylor or he should work on the chain gang. After this Cook never worked for Taylor, but returned with Mack to the latter’s house, and remained there, and shortly afterwards the defendant Ilayes, the magistrate, with his constable, came to the house for the purpose of arresting Cook; and there Hayes had an interview with Mack and Cook, in -which, according to the testimony for the prosecution, Hayes finally agreed that if Mack would pay the sum of $25 for Cook, that that would be an end of tlie matter, but if it was not paid he would have to prosecute him and put him on the chain gang. Mack did not have as much' as $25, but he had $13, and Mack wrote a note to his landlord asking him to add the additional amount to make it $25, and send it to Hayes, which he did, *332and the money was received by Hayes on the 17th of March, 1916. Hayes then wrote upon the warrant in that case that the defendant had pleaded guilty and a fine of $25 had been imposed and was paid, which amount Hayes turned over to the county treasurer. Five days afterwards, viz. on the 22 March, 1916, Hayes issued a second warrant against Cook for failure to work under the contract, under which second warrant Cook was arrested. Mack and Cook thereupon had another interview with Hayes, in which Hayes said to them that Mr. Taylor required him to prosecute under the contract, and that Cook must either work for Taylor or work on the chain gang; that unless Cook came and worked for Taylor under the contract he would have to work on the chain gang for the rest of the year. The case was then tried, Cook was found guilty of violation of the statute by refusing to work under his contract, and he was fined $50 or 30 days on the chain gang, and, not pas’ing the $50, he was sent to the chain gang, put in shackles, and confined and worked with the chain gang for 30 days. In the meantime one Langford, being acquainted with Mack and hearing of Cook, and having an interest in the latter’s misfortunes, busied himself to see if he could not get Cook released from his confinement on the chain gang, and he went also and had an interview with Hayes, when Hayes told him that there was no way of settling the matter except by Cook’s working for Taylor, that Taylor was continually pressing him to punish Cook, and that Cook must either work for Taylor for the rest of the year, or he would have to spend the rest of the year working on the chain gang; that the contract was a monthly one, and that he would issue a fresh warrant every month and had other warrants against Cook. After the charge of the judge to the jury upon this and other testimony in the cause, the jury found the defendants guilty. No exceptions were made to either the testimony or the judge’s charge. After sentence a motion was made for a new trial upon the ground that under the statute there must be a return to a condition of peonage; in other words, that the party charged could not be guilty unless there had first been involuntary or compelled service performed and the party performing it had ceased performing it and steps were taken to compel the return to a state of involuntary servitude; that in this case Cook appears to have worked voluntarily for Tajdor until he left Taylor’s employment, there having been no compulsion shown prior to that time, and that the only conspiracy or compulsion shown by the testimony was the compulsion or conspiracy to compel him to return to Taylor’s service, which prior to that time had been voluntary, and therefore was not compulsion to compel him to return to a state of involuntary service to which he never did return; and that, taking a conspiracy to have been established, it was not a conspiracy to commit crime.
“The motion for a new trial was refused, and the defendants duly excepted to the refusal to grant them a new trial.”
The statutes involved provide as follows:
“Sec. 269. Whoever holds, arrests, returns, or causes to be held, arrested, or returned, or in any manner aids in the arrest or return of any person to a condition of peonage, shall be fined not more than five thousand dollars, or imprisoned not more than five years, or both.”
“Sec. 37. If two or more persons conspire either to commit any offense against the United States, or to defraud the United States in any manner or for any purpose, and one or more of such parties do any act to effect the object of the conspiracy, each of the parties to such conspiracy shall be fined not more than ten thousand dollars, or imprisoned not more than two years, or both.”
Cook was never actually in a condition of peonage; that is, working under compulsion for Taylor in discharge of a debt. An expression in Clyatt v. United States, 197 U. S. 207, 216, 25 Sup. Ct. 429, 49 L. Ed. 726, might possibly be construed as an intimation that the crime is complete when an arrest is made for the purpose of placing one in a condition of peonage without actually accomplishing the purpose. But the point was not involved nor decided, and we are free to hold oth*333erwise. It seems clear that the peonage statutes do not make criminal an arrest with the purpose of placing a man in a condition of peonage without the actual accomplishment of the purpose. The crime denounced is in fact holding one in a condition of peonage, or returning one to a condition of peonage, or by means of arrest placing one in a condition of peonage, who may or may not have been a peon before. Since the arrest did not result in making Cook a peon or returning him to the condition of a peon, neither of the defendants could be convicted under the separate indictments against them under section 269 on the mere proof that they had him arrested for the purpose of compelling him to become a peon.
The conviction must, therefore, stand or fall on the indictment for conspiracy. The offense is complete, under section 37, whenever a conspiracy is formed to place a man in a condition of peonage and any single act is done in pursuance of the design, although the plan completely fails of accomplishment.
The argument is earnestly pressed that the indictment charges a conspiracy to return Cook to a condition of peonage, and hence the defendants could not properly he convicted under proof of a conspiracy to make him a peon by moans of arrest when he had not before been one. The argument is technically plausible, but unsound in substance. The sole purpose of an indictment is to acquaint the defendant with the charge he is expected to meet. Here there is excessive verbiage, and the use of the words “return to a condition of peonage” was inappropriate in describing the purpose of the conspiracy proved; hut in making the charge definite, and specifying what was meant returning to a condition of peonage, the indictment charges that the conspiracy was—
“for the pmposo of returning the said Willie Cook to a condition of, peonage; that is to say, for the purpose of returning the said Willie Cook to a condition of peonage by then and there compelling and requiring him, the said Willie Cook, to serve and labor and work for the said J. G. Taylor against the will of him, the said Willie Cook, in liquidation of a certain debt, then and there claimed by the said J. G. Taylor, to he due and owing him, the said 3. G. Taylor, by the said Willie Cook.”
Thus the defendants were fully advised that they were charged with conspiring to compel Cook to work for Taylor in payment of a debt by means of his arrest, and that they had actually had him arrested for that purpose. The indictment is thus distinguished from that found unsustained by the proof in Clyatt v. United States, supra.
The facts agreed on carry on their face conclusive proof of a combination or agreement between Taylor and Hayes to arrest Cook and by means of the arrest to force him to labor for Taylor. Taylor’s purpose was evident. Hayes’ conduct and statements showed that he had an understanding with Taylor to pervert his official power to that end. Casting off his judicial character, he became the agent of Taylor in enforcing his demands on Cook, and, without trial or judicial hearing, he openly declared that Cook must either work for Taylor according to his demand, or he would have to spend the remainder of the year on the chain gang. The arm of the law would be weak indeed *334if a magistrate could be allowed to shield himself from the consequences of such willful oppression on the pretense that he was acting in a judicial capacity. There was no exception to the charge of the District Judge, and, even if there had been room for doubt that Hayes was willfully perverting his judicial office for purposes of oppression in the interest of Taylor, it must be assumed that the issue was properly submitted to the jury. No error is assigned except the refusal of the motion for a new trial. In tire' grounds of the motion there is no claim whatever that the proof was insufficient to show that Hayes was perverting his judicial office to private ends, or that there was any lack of evidence to prove the corrupt combination between Taylor and Hayes, or that there was any error in the charge. Nor was there any claim in the District Court or at the argument here that the evidence was not sufficient to show that Hayes and Taylor, in pursuance of this corrupt combination, and acting in conjunction, threatened Cook with service on the chain gang, and twice had him arrested as a means of forcing him to labor for Taylor against his will. The case is therefore before us with the conspiracy to accomplish this nefarious purpose and the overt acts of threats and arrest in pursuance of it established by the verdict of the jury supported by plenary proof under a proper charge.
It is argued, however, that there was no proof of a debt or obligation in payment of which the service was to be exacted; and as the presence of a debt is an essential element of peonage, the defendants could not be guilty of a conspiracy to arrest Cook and thereby make' him Taylor’s peon. The evidence is conclusive that Taylor did assert a debt against Cook, and that it was in part at least an account of the existence of a debt that the defendants entered into a conspiracy to compel Cook to work for Taylor. When Cook left Taylor’s employment the relation of master and servant was at an end, but he owed Taylor $13 for money lent. The evidence shows that when Taylor commenced proceedings, his claims against Cook which he undertook to enforce by requiring Cook to labor for him for the remainder of the year were: First, Cook’s obligation to work expressed in the contract; second, the debt of $13; and, third, damages sustained by reason of Cook’s breach of contract.
The first overt act of the defendants was a demand made on Cook that he should work for Taylor or he would be sentenced to the chain gang. While it does not appear that anything was then said about the debt, that its payment was to be exacted from Cook’s enforced service is a fair inference from the circumstances, and also from the fact that when Cook refused to enter Taylor’s service the demand was made for his payment of the debt of $13 and $25 damages on pain of sentence to service on the chain gang. Taylor’s grasping character and his oppressive action leave no room for doubt that he intended to exact from Cook the last farthing. At the least the inference of the jury was reasonable that one of the purposes of the conspiracy was to force Cook to labor for Taylor and pay these debts from his labor. Obviously it could make no difference that the debt of $13 was contracted before Cook entered Taylor’s service.
*335The inference being reasonable from the evidence that enforcement of the payment of the debts was one of the purposes of the conspiracy, as soon as the defendants took the first step in its execution by threatening Cook with arrest and punishment, and having him arrested and put on the chain gang, the crime of conspiracy, under section 37, was complete, although Cook, in fear of the threats, actually paid the money demanded and the purpose of the conspiracy was never effectuated by making Cook the peon of Taylor.